Title: London July 8. Saturday.
From: Adams, John
To: 


       In one of my common Walks, along the Edgeware Road, there are fine Meadows, or Squares of grass Land belonging to a noted Cow keeper. These Plotts are plentifully manured. There are on the Side of the Way, several heaps of Manure, an hundred Loads perhaps in each heap. I have carefully examined them and find them composed of Straw, and dung from the Stables and Streets of London, mud, Clay, or Marl, dug out of the Ditch, along the Hedge, and Turf, Sward cutt up, with Spades, hoes, and shovels in the Road. This is laid in vast heaps to mix. With narrow hoes they cutt it down at each End, and with shovels throw it into a new heap, in order to divide it and mix it more effectually. I have attended to the Operation, as I walked, for some time. This may be good manure, but is not equal to mine, which I composed in similar heaps upon my own Farm, of Horse Dung from Bracketts stable in Boston, Marsh Mud from the sea shore and Street Dust, from the Plain at the Foot of Pens hill, in which is a Mixture of Marl.
      